



United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220




September 22, 2011


Ladies and Gentlemen:


Reference is made to that certain (i) Letter Agreement incorporating the
Securities Purchase Agreement - Standard Terms (the “Securities Purchase
Agreement”), dated as of the date set forth on Schedule A hereto, between the
United States Department of the Treasury (the “Investor”) and the company set
forth on Schedule A hereto (the “Company”); and (ii) Exchange Agreement (the
“Exchange Agreement”), dated as of the date set forth on Schedule A hereto,
among the Investor, the Company and First Merchants Capital Trust III (the
“Trust”), a Delaware statutory trust created under Chapter 38 of Title 12 of the
Delaware Code, 12 Del. C. Section 3801 et seq., as it may be amended from time
to time.  Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Securities Purchase Agreement.  Pursuant to the Exchange
Agreement, at the Closing (as defined in the Exchange Agreement), the Company
issued to the Investor the number of capital securities of the Trust set forth
on Schedule A hereto (the “Capital Securities”).


In connection with the consummation of the repurchase (the “Repurchase”) by the
Company from the Investor, on the date hereof, of the number of Capital
Securities listed on Schedule A hereto (the “Repurchased Capital Securities”),
as permitted by the Emergency Economic Stabilization Act of 2008, as amended by
the American Recovery and Reinvestment Act of 2009:
 
(a)           The Company hereby acknowledges receipt from the Investor of the
certificate(s) set forth on Schedule A hereto representing the Capital
Securities; and
 
(b)           The Investor hereby acknowledges receipt from the Company of a
wire transfer to the account of the Investor set forth on Schedule A hereto in
immediately available funds of the aggregate purchase price set forth on
Schedule A hereto, representing payment in full for the Repurchased Capital
Securities at a price per Capital Security equal to a liquidation amount of
$1,000 per Capital Security, together with any accrued and unpaid dividends to,
but excluding, the date hereof.
 
This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.


This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.




[Remainder of this page intentionally left blank]
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.
 
UNITED STATES DEPARTMENT OF
THE TREASURY




By: /s/ Timothy G. Massad 
      Name: Timothy G. Massad
Title: Assistant Secretary for Financial    Stability




FIRST MERCHANTS CORPORATION




By: /s/ Michael C.
Rechin                                                                
      Name: Michael C. Rechin
Title: President and Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 



SCHEDULE A


General Information:
 
Date of Letter Agreement incorporating the Securities Purchase Agreement:
February 20, 2009
Date of Exchange Agreement:
June 30, 2010
Name of the Company:
First Merchants Corporation
Corporate or other organizational form of the Company:
Corporation
 
Jurisdiction of organization of the Company:
Indiana
Number of Capital Securities issued to the Investor at the Closing (as defined
in the Exchange Agreement):
46,400
   
Terms of the Repurchase:
 
Number of Capital Securities repurchased by the Company:
46,400
Share certificate number (representing the Capital Securities previously issued
to the Investor at the Closing):
P-1
Per share liquidation amount of Capital Securities:
$1,000
Accrued and unpaid dividends on Capital Securities:
$238,444.44
Aggregate purchase price for Repurchased Capital Securities:
$46,638,444.44
Investor wire information for payment of purchase price:
ABA Number:  021000018
Bank:   The Bank of New York Mellon
Account Name:   BETA EESA Preferred Account
Account Number:   GLA/111567
 


 
 
 

--------------------------------------------------------------------------------